Citation Nr: 1536521	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee meniscectomy, with arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to February 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

The Veteran is seeking an increased evaluation for his service-connected left knee meniscectomy with arthritis.  After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In April 2014, the Veteran submitted a statement indicating that his left knee disorder had worsened due to his being in a wheel chair.  As the most recent VA examination of the Veteran's left knee disorder was conducted in December 2012, the RO must obtain the Veteran's updated treatment records, and afford him an updated examination to determine the current severity of his left knee disorder.  38 C.F.R. § 3.159(c)(4)(i).  

Prior to filing his current claim for an increased evaluation, the Veteran's left knee disorder had been evaluated for years as 10 percent disabling under Diagnostic Code 5257, used to evaluate recurrent subluxation or lateral instability.  The RO's February 2013 Statement of the Case suggests that the Veteran's left knee disorder was now being evaluated under Diagnostic Code 5260, used to evaluate limitation of flexion of the knee.  However, subsequent rating decision code sheets show that the Veteran's left knee disorder continues to be evaluated as 10 percent disabling under Diagnostic Code 5257, with no reference being made to Diagnostic Code 5260.  Following completion of the development indicated above, the RO must readjudicate the Veteran's claim.  In doing so, the RO must specify the diagnostic code(s) used in determining the current evaluation for the Veteran's left knee disorder.  See Murray v. Shinseki, 24 Vet. App. 420 (2011) (finding that if a Veteran has a protected rating under a specific diagnostic code, VA cannot reclassify the disability by assigning the same rating under a different diagnostic code if the effect is to reduce the protected rating, even while maintaining the same rating based on different manifestations of the disability).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence, to include VA and non-VA medical providers who have treated him for his left knee disorder since February 2013.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completion of the foregoing, the Veteran must be afforded an examination to determine the current degree of severity of his service-connected left knee meniscectomy, with arthritis.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected left knee.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.

All opinions provided must include a complete rationale. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The Veteran must be notified that it is his responsibility to report for all scheduled examinations, and that the consequences for failure to report for an examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue on appeal must be readjudicated.  In doing so, the RO must clearly identify all the diagnostic code(s) used to evaluate the Veteran's left knee meniscectomy with arthritis.  See Murray v. Shinseki, 24 Vet. App. 420 (2011); 38 C.F.R. § 3.951(b) (2015).  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

